 



EXHIBIT 10(5)

AGREEMENT

         AGREEMENT dated as of January 1, 2002 (the “Agreement”) between PFIZER
INC., a Delaware corporation (the “Company”), and JEFFREY B. KINDLER (the
“Executive”).

         WHEREAS, the Company wishes to employ the Executive as its Senior Vice
President and General Counsel; and

         WHEREAS, the Company wishes to provide the benefits under this
Agreement as an inducement for the Executive to enter into such employment; and

         WHEREAS, the Executive wishes to enter into such employment on the
condition that the Company provide the benefits under this Agreement;

         NOW, THEREFORE, the Company and the Executive hereby agree as follows:

1.     Benefits Upon a Qualifying Termination. If the Executive’s employment
with the Company is terminated by the Company without Cause (as hereinafter
defined) or by the Executive for Good Reason (as hereinafter defined) at any
time prior to January 1, 2005 (a “Qualifying Termination”), the Executive shall
be entitled to payment of the benefits set forth below:



  (i)   A lump sum amount equal to the sum of (a) his unpaid base salary, if
any, through the Date of Termination (as hereinafter defined) at the rate in
effect on the Date of Termination; plus (b) a prorated portion, based on the
number of calendar months (either whole or partial) in the year through the Date
of Termination divided by 12, of his Annual Incentive Compensation. For the
purpose of this Agreement, “Annual Incentive Compensation” shall mean the
greater of (x) the amount of the annual incentive award, if any, paid to the
Executive in respect of the year immediately preceding the year in which the
Date of Termination occurs or (y) the target amount of the annual incentive
award for the Executive for the year in which the Date of Termination occurs;
plus     (ii)   A lump sum amount equal to the sum of (a) one full year’s base
salary at the rate in effect on the Date of Termination; plus (b) his Annual
Incentive Compensation.

The amount of base salary and target amount of annual incentive award shall be
determined without regard to any reduction described in Section 6(ii) below. The
benefits provided under this Agreement shall be in addition to any compensation
and benefits to which the Executive may be

 



--------------------------------------------------------------------------------



 



entitled under any other agreement, plan or program of the Company, except as
expressly provided in Section 8 below.

2.     Notice of Termination. The termination by the Company or the Executive of
the Executive’s employment for any reason shall be communicated by a written
notice of termination (a “Notice of Termination”) to the other party in
accordance with Section 10 hereof. The Notice of Termination shall set forth in
reasonable detail the facts and circumstances providing a basis for the
termination, including, if applicable, the facts and circumstances supporting a
claim of termination for Cause by the Company or a claim of termination for Good
Reason by the Executive.

3.     Date of Termination. The termination of the Executive’s employment shall
be effective on the date set forth in the Notice of Termination, which date
shall not be later than 30 days after the date on which the Notice of
Termination is received or deemed received by the other party in accordance with
Section 10 hereof, or such other date as the parties hereto may agree upon in
writing (the “Date of Termination”).

4. Date of Payment.

(i)  The benefits provided for in Section 1 hereof in the event of a Qualifying
Termination shall be paid by the Company within 30 days following the Date of
Termination, subject to subsection (ii) of this Section 4.

(ii)  The party receiving the Notice of Termination shall have the right to
notify the other party in accordance with Section 10 hereof, within 5 days
following the date on which the Notice of Termination is received or deemed
received, that a dispute exists concerning the grounds for termination. In such
event, the parties shall proceed to resolve the dispute by written agreement, by
binding arbitration or by a final judgment, order or decree of a court of
competent jurisdiction (which is not appealable or the time for appeal therefrom
shall have expired and no appeal shall have been perfected). If such dispute is
resolved with a final determination that the Executive is entitled to the
benefits provided in Section 1 hereof, such benefits shall be paid, with
interest accumulating from the Date of Termination at the prime rate as
published in The Wall Street Journal, within 15 days following the date on which
such dispute is finally resolved.

5.     Definition of Cause. For purposes of this Agreement, “Cause” shall mean
the Executive’s willful breach of duty in the course of his employment or his
willful habitual neglect of his employment duties. For purposes of this Section
5, no act, or failure to act, on the Executive’s part shall be deemed “willful”
unless done, or omitted to be done, by the Executive not in good faith and
without reasonable belief that his action or omission was in the best interests
of the Company. Notwithstanding the

2



--------------------------------------------------------------------------------



 



foregoing, the Executive shall not be deemed to have been terminated for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution adopted by the affirmative vote of not less than three-fourths of the
entire membership of the Board of Directors of the Company at a meeting of the
Board called and held for such purpose (after reasonable notice to the Executive
and an opportunity for him, together with his counsel, to be heard before the
Board), finding that in the good faith opinion of the Board the Executive had
committed the breach or neglect of duty described above in this Section 5 and
specifying the particulars thereof in detail.

6.     Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall mean the occurrence, without the Executive’s written consent, of any of
the following circumstances unless, in the case of subsections (i), (iii), (iv),
and (v) of this Section 6, such circumstances are fully corrected within ten
(10) business days after written notice thereof to the Company from the
Executive:



(i)   the assignment to the Executive of any duties inconsistent with his status
as Senior Vice President and General Counsel of the Company, his removal from
that position or a substantial diminution in the nature or status of his
responsibilities;   (ii)   a reduction by the Company of the Executive’s target
total annual compensation (sum of annual base salary plus target annual
incentive award) as in effect on the date hereof or as the same may be increased
from time to time;   (iii)   the failure by the Company to pay or provide to the
Executive any compensation when due;   (iv)   the failure by the Company to
continue in effect any incentive compensation plan in which the Executive
participates on the date hereof or hereafter, unless an equitable alternative
compensation arrangement (embodied in an ongoing substitute or alternative plan)
has been provided for the Executive; or the failure by the Company to continue
the Executive’s participation in any such incentive plan on the same basis, both
in terms of the amount of benefits provided (except if the Executive’s benefits
are reduced as a result of the Company’s reduction of benefits provided to all
participants covered by such plan) and the level of the Executive’s
participation relative to other participants, as existed immediately prior to
such failure;   (v)   except as required by law, the failure by the Company to
continue to provide the Executive with benefits at least as favorable as those
enjoyed by the Executive immediately prior to such failure under the employee
benefit and welfare plans of the Company, including, without limitation, the
pension, life insurance, medical, dental, health and accident, disability,
deferred compensation retirement and savings plans, in which the Executive was
participating immediately prior to such failure (except if the Executive’s
benefits

3



--------------------------------------------------------------------------------



 





    are reduced as a result of the Company’s reduction of benefits provided to
all participants covered by such plan or plans); the taking of any action by the
Company which would directly or indirectly materially reduce any of such
benefits or deprive the Executive of any material fringe benefit enjoyed by the
Executive immediately prior to the taking of such action (except if the
Executive’s benefits or fringe benefits are reduced as a result of the Company’s
reduction of benefits or fringe benefits to all employees who receive them); or
the failure by the Company to provide the Executive with the number of paid
vacation days to which he was entitled immediately prior to such failure; or  
(vi)   the purported termination of the Executive’s employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 2 above, and for purposes of this Agreement, no such purported
termination shall be effective.

The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstances constituting “Good Reason”
hereunder.

7.     Limited Circumstances in Which Benefits are Payable Hereunder. No
benefits shall be payable under this Agreement in the event that the Executive’s
employment with the Company ceases for any reason other than termination by the
Company without Cause or by the Executive for Good Reason. Without limiting the
generality of the foregoing, no benefits shall be payable hereunder in the event
that the Executive’s employment with the Company ceases as the result of
termination by the Company for Cause, termination by the Executive other than
for Good Reason, or the death or disability of the Executive. In the case of
termination of the Executive’s employment as a result of the death or disability
of the Executive, benefits will be provided in accordance with the Company’s
compensation and benefit plans in which the Executive participated immediately
prior to his termination of employment.

8.     Benefits in Event of a Change in Control. The benefits provided under
this Agreement will be reduced by any benefits that may be paid under other
agreements or arrangements as a result of termination of the Executive’s
employment following a change in control of the Company that occurs during the
term of this Agreement.

9.     Legal Fees and Expenses. The Company promptly shall reimburse the
Executive for all legal fees and expenses reasonably incurred by him in
contesting or disputing the nature of any termination of employment for purposes
of this Agreement or in seeking to obtain or enforce any right or benefit
provided by this Agreement.

4



--------------------------------------------------------------------------------



 



10.     Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given by the
party giving such notice or other communication and to have been duly received
by the other party (i) on the date on which such notice or other communication
shall be delivered by hand to and receipted for by such other party, or
(ii) three New York business days after the date on which such notice or other
communication shall be mailed by registered or certified mail with postage
prepaid:

                  (i)   If to the Executive, to:   Jeffrey B. Kindler, Senior
Vice President and General Counsel, Pfizer Inc., 235 East 42nd Street, New York,
NY 10017                   (ii)   If to the Company, to:   Pfizer Inc., 235 East
42nd Street, New York, NY 10017, Attention: Corporate Secretary

or such other address as may have been furnished to the Company by the Executive
or to the Executive by the Company, as the case may be.

11. Successors.

(i)  The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to agree in writing to assume the
Company’s obligations under this Agreement and to perform such obligations in
the same manner and to the same extent that the Company is required to perform
them. As used in this Agreement, “Company” shall mean the Company as hereinabove
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform the Company’s obligations under this Agreement by
operation of law or otherwise.

(ii)  This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amounts would still be payable to him in accordance with the terms
of this Agreement if he had continued to live, all such amounts shall be paid to
his devisee, legatee or other designee or, if there is no such designee, to his
estate.

12.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

5



--------------------------------------------------------------------------------



 



13.     Modification and Waiver. No provision of this Agreement may be amended,
modified, waived or discharged except pursuant to a written agreement signed by
the Company and the Executive.

         IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

          PFIZER INC.               By /s/ Henry A. McKinnell


--------------------------------------------------------------------------------

Henry A. McKinnell
Chairman and Chief Executive Officer               EXECUTIVE       /s/ Jeffrey
B. Kindler


--------------------------------------------------------------------------------

Jeffrey B. Kindler

6